Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The overspeed safety apparatus of the claimed invention comprises all the limitations of claim 1, specifically, a jammer wedge between teeth of a rack and pinion system to initiate deceleration to stop movement of a motorized stairlift, wherein the overspeed safety apparatus further comprises a cable configured to pull a retainer plate so release a jammer spring-loaded in a jammer compartment that is not taught, suggested, nor obvious over prior arts of record.
The method of actuating an overspeed safety system of the claimed invention comprises all the limitations of claim 8, specifically, wedging a jammer between teeth of a rack and pinion of a motorized stairlift wherein wedging the jammer includes shearing and deforming the jammer upon being wedged into the teeth of the rack and pinion that is not taught, suggested nor obvious over prior arts of record.
The motorized stairlift of the claimed invention comprises all the limitations of claim 13 and 21, specifically, a jammer to wedge between teeth of a rack and pinion system wherein the jammer is configured to shear and deform upon being wedged into the teeth of the rack and pinion that is not taught, suggested, nor obvious over prior arts of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654